Case 2:21-cv-00664-SVW-KES Document 41 Filed 08/13/21 Page 1 of 2 Page ID #:508




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10                                UNITED STATES DISTRICT COURT
  11                              CENTRAL DISTRICT OF CALIFORNIA
  12
  13 JEFFREY E. BRANDLIN, Receiver for                     Case No. 2:21-cv-00664-SVW-KES
     NTV Financial Group, Inc.,
  14
                  Plaintiff,                               JUDGMENT
  15
             v.                                            Date: August 9, 2021
  16                                                       Time: 1:30 p.m.
     EUROLUX LLC, a California limited                     Place: Courtroom 10A
  17 liability company, dba EUROCAR,                              350 W. 1st Street
                                                                  Los Angeles, California 90012
  18                        Defendant.
  19
  20
  21             The Motion of Plaintiff Jeffrey E. Brandlin, Receiver for NTV Financial
  22 Group, Inc., for Summary Judgment as to Defendant Eurolux LLC dba Eurocar,
  23 came on for hearing, having been duly noticed, on August 9, 2021 at 1:30 p.m.
  24 before the Honorable Stephen V. Wilson, United States District Court Judge. The
  25 Court having found that the entry of Summary Judgment is appropriate,
  26             IT IS HEREBY ORDERED AND ADJUDGED:
  27             1.         Judgment in this case is granted in favor of Plaintiff Jeffrey E.
  28 Brandlin, Receiver for NTV Financial Group, Inc., and against Defendant Eurolux
       17118.1:10296779.1
                                                     JUDGMENT
Case 2:21-cv-00664-SVW-KES Document 41 Filed 08/13/21 Page 2 of 2 Page ID #:509
